Citation Nr: 0425014	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  96-52 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had verified active duty from January to June 
1989, from March 1990 to March 1991, and from April 1991 to 
May 1993.  She also had subsequent periods of service in the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied service connection for 
asthma.  This case was previously before the Board in 
February 1998, June 2000, and June 2003 when it was remanded 
for additional development.  Unfortunately, because of the 
receipt of new relevant evidence which has not been 
considered by the RO, this case must be remanded again.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004, additional records of the veteran's VA 
treatment were added to the claims file.  This evidence has 
not been considered by the RO and was received prior to 
certification of the appeal to the Board.  There has been no 
waiver received from the appellant of initial adjudication of 
this evidence by the RO.  As such, this evidence must be 
returned to the RO for initial consideration.  38 C.F.R. 
§ 19.37; Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1229 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
service connection for asthma to include 
consideration of all evidence added to 
the claims file since the most recent 
supplemental statement of the case (SSOC) 
issued in February 2004.  If the benefits 
sought on appeal remain denied, the 
veteran and any representative should be 
provided with an SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




